DETAILED ACTION
Disposition of Claims
Claims 1-23 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0239549A1, Published 07/30/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention under 112(a), and 2) the applicant has perfected the right of priority by providing I) a certified copy of the priority application, and II) a translation of the priority application (if not in English). Since the priority application is not in English, and a translation has not been provided, the effective filing date of this application is that of the 371 entry application filing, which is 08/29/2018.

	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2-16 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "domain IV" and “domain I” in claim 1 are relative terms which render the claim indefinite.  The terms "domain IV" and “domain I” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how one of skill in the art is to determine whether or not an amino acid is, or is not, within the “domain IV” or “domain I” of the HSV glycoprotein B (gB) protein, whether that be HSV-1 (gB1) or HSV-2 (gB2).
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-16 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "deficiency" in claims 4-5 is a relative term which renders the claim indefinite.  The term "deficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how one of skill in the art is to determine whether or not an amino acid is “deficient”.  It is unclear if the claim intends the amino acid to be deleted or have a specific function (e.g. the amino acid is no longer able to allow the epitope to be recognized.)  
For these reasons, claims 4-5 are rejected on the grounds of being indefinite.  

Claims 6-14, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the glycochain" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7-14, 19, and 21-22 are rejected for similar reasoning, or for depending upon said rejected claim but not clarifying the item which is lacking antecedence.  

Claim 17 and dependent claim 23 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 provides for “a modified protein of a herpes simplex virus (HSV) envelope glycoprotein B (gB) (modified HSV gB protein), wherein at least one amino acid residue present in a region at a distance of 1.5 nm or less from an amino acid residue corresponding to an arginine residue at position 567 (R567), an arginine residue at position 602 (R602), a serine residue at position 631 (S631), or an aspartic acid residue at position 199 (D199) in an amino acid sequence set forth in SEQ ID NO: 1 in a surface of a crystal structure of an ectodomain of wild-type HSV gB is substituted or deleted.”  While the 
“A modified protein of a herpes simplex virus (HSV) envelope glycoprotein B (gB) (modified HSV gB protein), wherein at least one amino acid residue present in a region at any distance of 1.5 nm or less from an amino acid residue corresponding to an arginine residue at position 567 (R567), an arginine residue at position 602 (R602), a serine residue at position 631 (S631), or an aspartic acid residue at position 199 (D199) in an amino acid sequence set forth in SEQ ID NO: 1 is substituted or deleted.”
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 17 is rejected on the grounds of being indefinite.  Claim 23 is also rejected since it depends from claim 17, but does not remedy these deficiencies of claim 17.



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-11, 13, 15-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-11, 13, 15-16, and 18-23 are rejected as lacking adequate descriptive support for generating any HSV glycoprotein B (gB) mutant that prevents the function of a non-neutralizing epitope from being recognized, especially through polysaccharide (“glycochain”) binding.  
In support of the claimed genus (any HSV gB mutant that prevents a non-neutralizing epitope from being recognized), the application discloses one example in which (SEQ ID NO: 4) of gB ectodomain 1-705aa (gB1-705) derived from a wild-type HSV-2 333 strain is used to isolate and classify anti-gB antibodies (Example 1 at ¶[0075]) through Alanine scanning mutagenesis (Example 3 at ¶[0091]).  The antibodies were then tested for their ability to neutralize HSV-2 MS strain or HSV-1 KOS strain in vitro (Example 4 at ¶[0096-0102]).  It appears that neutralizing epitopes and non-neutralizing epitopes are present in domain IV and domain I, and neutralizing epitopes are present in domain II in the gB2 antigen (¶[0104]).  The non-neutralizing epitopes were modified by N-linked glycosylation (¶[0106]) or alanine mutation (¶[0107]).  In studying the effects of the mutations, it was shown that some mutations either allowed the HSV expression level to remain normal (¶[0115]) or increased (¶[0118]) compared to wild-type.  However, data also raised the possibility that immunizing with the bcev50 makes not only non-neutralizing antibodies difficult to induce, but also neutralizing antibodies slightly difficult to induce (¶[0129]).  Only certain HSV-2 mutants (bcev19 and bcev50) were confirmed to induce higher neutralizing antibody activity with less binding antibody activity than wild-type gB antigen (gB1-705) at any dose (¶[0133]).  In all, the confirmation was made regarding the mutants that N-type glycochains (D199N, D200A, H201T) added to domain I are mutations that contribute not only to neutralizing antibody-inducing ability enhancement, but also to protein expression level enhancement and property improvement (¶[0147]).  No other residues appear to have been tested, nor were all amino acids substituted into the noted positions to determine their effect on the overall ability to block non-neutralizing epitopes and enhancing the generation of neutralizing antibodies.  No HSV-1 mutant viruses appear to have been tested for their ability to similarly block non-neutralizing epitopes while being useful as immunogenic vaccine compositions for therapeutic or prophylactic use.  No derivatives or variants or mutants thereof are disclosed that can achieve this function of blocking the non-neutralizing domains, or allowing “glycochain” binding, or being useful as a vaccine virus. Thus, the application fails to provide sufficient examples of species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. For example, there is no evidence that any mutation to a non-neutralizing epitope can block the ability of that region to be recognized as an epitope.  No correlation has been made to which amino acids in which non-neutralizing epitope sequences need to be mutated and mutated with what amino acids in order to achieve the claimed function of disrupting their ability to be recognized as an epitope.  Likewise, it is unclear that simply generating any of these mutations would allow the virus to be attenuated enough to be safely utilized in a vaccine setting.  
Science. 1990 Mar16;247(4948):1306-10; See page 1306).  The art also shows that single amino acid mutations in the antibodies can greatly affect the ability of said antibody to bind to its target antigen (Winkler K, et. al. J Immunol. 2000 Oct 15;165(8):4505-14.; See also Kussie PH, et. al. J Immunol. 1994 Jan 1;152(1):146-52.)  Computational in silico methods have traditionally struggled to predict the effect of mutations in antibody–antigen complexes on binding affinity, and generation of actual mutants in vitro of antibodies or antigens is the preferred and reliable method to determine the effect of mutations on antigen-antibody binding (Sirin S, et. al. Protein Sci. 2016 Feb;25(2):393-409. Epub 2015 Nov 6.)  The art clearly shows that mutations to proteins which are involved in binding, such as receptors, antibodies, and antigens, is unpredictable.
This unpredictability is evident in the art regarding antigens and epitopes present within HSV-1 and HSV-2 gB proteins.  HSV gB antigenicity can change also depending on the pH of the environment (See e.g. Weed DJ, et. al. J Virol. 2018 Aug 16;92(17):e01034-18.)  “HSV” is also two related but phylogenetically and antigenetically distinct viruses, herpes simples virus type 1 (HSV-1) and herpes simplex virus type 2 (HSV-2); as shown by Bender et. al. (Bender FC, et. al. J Virol. 2007 Apr;81(8):3827-41. Epub 2007 Jan 31.), the gB of HSV-1 and HSV-2 are antigenically distinct and have different epitopes.  While some epitopes are cross-reactive between the viruses, others are not (See e.g. Table 3, “gB1” vs. “gB2”).  Some epitopes are also discontinuous, and mutations or substitutions can alter the binding of antibodies, which varies between HSV-1 and HSV-2 and even varies between strains for each virus (See e.g. Qadri I, et. al. Virology. 1991 Jan;180(1):135-52.; Kousoulas KG, et. al. Virology. 1988 Oct;166(2):423-31.)  The specification notes that the reasoning behind generating an HSV gB mutant is for vaccination purposes, to remove “deleterious” non-neutralizing epitopes and allow only the “beneficial” neutralizing epitopes to be present (¶[0027]).  However, it is clear from the art that many of these non-J Virol. 2014 Nov;88(21):12612-22. Epub 2014 Aug 20.; Chentoufi AA, et. al. J Virol. 2008 Dec;82(23):11792-802. Epub 2008 Sep 17.)  Mutations in these “deleterious” regions may alter essential discontinuous neutralizing epitopes (See e.g. Pereira L, et. al. Virology. 1989 Sep;172(1):11-24.; Highlander SL, et. al. J Virol. 1989 Feb;63(2):730-8; CITED ART OF RECORD.)  As shown by Li et. al. (Li W, et. al.  J Virol. 2006 Apr;80(8):3792-800.), a mutation in HSV-2 gB corresponding to S567 renders the virus less infectious, but it is unclear if said virus would be sufficiently attenuated to induce a stronger immune response that would resolve all HSV infection (Table 1).  As noted by Cairns et. al. (infra), both high and low shedders of HSV generate a repertoire of neutralizing antibodies, and the presence of large amounts of neutralizing antibodies fails to alter the amount of viral shedding (Table 1; pp. 12613-4, ¶ bridging pages).  As noted by Spector et. al. (US 20100272752 A1; Pub. 10/28/2010), HSV-2 infection is controlled by both innate and adaptive immune responses. The adaptive immunity involves both neutralizing and non-neutralizing antibodies and specific cell-mediated immune responses, with both CD8 and CD4 T cells having a major role. These immune responses modulate the infection, but do not prevent recurrent infection or infection with another HSV-2 isolate. Their importance, however, is highlighted by the more frequent recurrences and increased disease severity seen in immunocompromised individuals. Analysis of recurrent HSV-2 genital lesions has also shown that infiltration of cytotoxic T lymphocytes (CTLs: CD4+ and CD8+) correlates with the clearance of virus from the lesion (¶[0050]).  Spector notes that while the clinical trials of HSV vaccines showed the generation of strong neutralizing antibodies against HSV, none were effective enough either therapeutically or prophylactically for further commercial use (¶[0054]).
Thus, in view of the above, there would have been significant uncertainty as to which mutations to which positions of which HSV gB would be able confer the claimed function of disrupting the non-neutralizing epitopes in gB, especially in order to allow “glycochain” binding or to attenuate the virus sufficiently to act as a vaccine.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a modified protein of a herpes simplex virus (HSV) envelope glycoprotein B (gB) (modified HSV gB protein), wherein the modified HSV gB protein is derived from a wild-type HSV gB by modification of at least one non-neutralizing antibody-inducing epitope (non-neutralizing epitopes) present in the wild-type HSV gB so that the modified epitope does not function as an epitope.  
Further limitations on the modified HSV gB protein according to claim 1 are wherein the non- neutralizing epitope is an epitope containing at least one amino acid residue present in a region at a distance 1.5 nm or less from an amino acid residue corresponding to an arginine residue at position 567 (R567), an arginine residue at position 602 (R602), a serine residue at position 631 (S631), or an aspartic acid residue at position 199 (D199) in an amino acid sequence set forth in SEQ ID NO: 1 (claim 2); wherein the non-neutralizing epitope is an epitope containing an amino acid residue corresponding to R567, R602, S631, or D199 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 3); wherein the modification includes a modification performed by a substitution of an amino acid residue and/or a deficiency of an amino acid residue (claim 4); wherein the modification includes a modification performed by introducing a glycochain by the substitution or deficiency of an amino acid residue (claim 5); wherein the modification includes a modification for introducing the glycochain to a position of at least one amino acid residue selected from the group consisting of amino acid residues corresponding to D199, R567, R602 and S631 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 6); wherein the modification includes a modification for introducing the glycochain to a position of at least two amino acid residues selected from the group consisting of amino acid residues corresponding to D199, R567, R602 and S631 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 7); wherein the modification includes a modification for introducing the glycochain to each position of amino acid residues corresponding to R567 and S631 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 8); wherein the introducing the glycochain is performed by amino acid residue substitutions of R567N, P568S, G569S, S631 N, H632T and Q633T in the amino acid sequence set forth in SEQ ID NO: 1 (claim 9); wherein the modification 
Claim 16 is drawn to an HSV vaccine comprising the modified HSV gB protein according to claim 1.  
Claim 17 is drawn to a modified protein of a herpes simplex virus (HSV) envelope glycoprotein B (gB) (modified HSV gB protein), wherein at least one amino acid residue present in a region at a distance of 1.5 nm or less from an amino acid residue corresponding to an arginine residue at position 567 (R567), an arginine residue at position 602 (R602), a serine residue at position 631 (S631), or an aspartic acid residue at position 199 (D199) in an amino acid sequence set forth in SEQ ID NO: 1 is substituted or deleted.  NB:  an amino acid is roughly 3.5 angstroms per amino acid in length, or 0.35 nm.  For instance, a linear chain of 10 amino acids in a peptide would be approximately 3.5 nm in length.  Therefore, for an amino acid to be 1.5 nm or less away, it would have to be no more than 4 residues away in a linear conformation.  In any other conformation, it would have to be determined by the crystal structure of the protein.
Further limitations on the modified HSV gB protein of claim 17 are wherein the modification includes a modification for introducing a glycochain to a position of at least one amino acid residue selected from the group consisting of amino acid residues corresponding to D199, R567,   R602 and S631 in the amino acid sequence set forth in SEQ ID NO: 1 (claim 18); wherein the modification includes 
Claim 23 is drawn to an HSV vaccine comprising the modified HSV gB protein according to claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 16-17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairns et. al. (Cairns TM, et. al. J Virol. 2014 Nov;88(21):12612-22. Epub 2014 Aug 20.).
The Prior Art
Cairns teaches the analysis of antibodies against HSV in naturally-infected hosts and mouse monoclonal antibodies to determine their protein target on HSV (entire document; see abstract.)  Cairns teaches some HSV mutants showed resistance to some of the antibodies, noting that mutations at amino acid 203 or a D199A mutation resulted in resistance to antibody SS55 (Fig. 5; instant claims 1-5, 13, 16-17, 23).  Note that the intended use of “an HSV vaccine” is not taken into account as it does not impart instant claims 16 and 23.
For at least this reason, Cairns teaches the limitations of instant claims 1-5, 13, 16-17, and 23, and anticipates the instant invention.
	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/